UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------ X

PAVEL POGODIN AND ALEXANDER                             18 CIV. 791(ENV)(SMG)
PROKHOROV,
                                                        NOTICE OF PLAINTIFFS’
                              Plaintiffs,               MOTION FOR: (I) SANCTIONS
                                                        AGAINST DEFENDANT ZURAB
                     - against -                        TSITSUASHVILI PURSUANT TO
                                                        FEDERAL RULES OF CIVIL
CRYPTORION INC., ZURAB TSITSUASHVILI                    PROCEDURE 37; AND (II) FOR
A/K/A ZURAB ASHVIL, AND ZVI BEN-ZVI,                    DISCLOSURE OF DEFENDANT
                                                        ZURAB TSITSUASHVILI’S
                              Defendants.               PERSONAL INCOME TAX
                                                        RETURNS AND OTHER
                                                        PERSONAL FINANCIAL
                                                        RECORDS FOR THE YEARS 2017
                                                        AND 2018
------------------------------------ X

ZURAB TSITSUASHVILI,

                              Third-Party Plaintiff,

                     - against –

GIVI TOPCHISHVILI,

                              Third-Party Defendant.

------------------------------------ X

PLEASE TAKE NOTICE that, upon the Declaration of Daniel Akselrod in Support of Plaintiffs’
Motion for: (i) sanctions against Defendant Zurab Tsitsuashvili pursuant to Federal Rules of
Civil Procedure 37; and (ii) for disclosure of Defendant Zurab Tsitsuashvili’s personal income
tax returns for the years 2017 and 2018 (the “Motion”) and the exhibits thereto; the Declaration
of Eric Wertheim in Support of the Motion, dated November 11, 2019, and the exhibits thereto;
the Declaration of Daniel Akselrod in Support of the Motion, dated November 11, 2019, and the
exhibits thereto; and the Memorandum of Law in Support of the Motion, Plaintiffs, Pavel
Pogodin and Alexander Prokhorov, will move this Court, before the Honorable Steven M. Gold,
at the United States District Court, 225 Cadman Plaza East, Brooklyn, NY 11201, for an Order
entering sanctions against Defendant Zurab Tsitsuashvili pursuant to Federal Rules of Civil
Procedure 37 and directing Defendant Zurab Tsitsuashvili to produce personal income tax
returns other personal financial records for the years 2017 and 2018, including bank statements
and cryptocurrency “wallet” records for the years 2017 and 2018.
Dated: New York, New York
      November 11, 2019                VAL MANDEL, P.C.
                                       40 Exchange Place, Suite 1203
                                       New York, NY 10005
                                       (212)668-1700
                                       Attorneys for Plaintiff

                                       By: s/ Daniel Akselrod
                                           Daniel Akselrod
To:   Jason Lowe, Esq.
      Sarfaty and Associates, P.C.
      1 North Sherry Lane
      Wesley Hills, NY 10977

      Peter Adelman, Esq.
      The Law Offices of Peter Adelman, LLC
      95 Sixth Avenue
      Brooklyn, NY 11217




                                          2
